Citation Nr: 0111987	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  99-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
(claimed as residuals of irritable bowel syndrome).

2.  Entitlement to service connection for L5 spondylosis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for diffuse borderline 
cord atrophy of the cervical/thoracic spine.

5.  Entitlement to service connection for fibrous ankylosis 
of the upper extremities.

6.  Entitlement to service connection for spastic diplegia.

7.  Entitlement to service connection for a urologic disorder 
(claimed as incontinence of urine with cystoplasty, stricted 
urethra, urethritis and urinary frequency).

8.  Entitlement to service connection for arthritis of the 
right foot (claimed as residuals of fracture).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served as a member of the Alabama Army National 
Guard from June 1985 to September 1998; his service included 
verified periods of active duty for training from July 1986 
to November 1986, from May 23 to June 6, 1987, from June 5-
25, 1988, from March 5-25, 1989, and July 7-20, 1990.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant appeared at a hearing before the undersigned 
Member of the Board at the RO on January 6, 2001, at which 
time he testified with respect to the claims now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.  The issue of service 
connection for arthroplasty was withdrawn by the appellant at 
his January 2001 Travel Board hearing.


REMAND

The Board finds that additional development of the record is 
necessary in light of VA's duty-to-assist obligation under 
the newly enacted Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (the 
VCAA).  The VCAA eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to notify and the duty to assist.  This change in the 
law is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where law or regulation changes 
after a claim has been filed, but before administrative or 
judicial appeal process has concluded, the version most 
favorable to claimant should apply).  The issue of service 
connection for fibrous ankylosis of the upper extremities was 
denied on the specific grounds that the claim was not well 
grounded; accordingly, under Karnas, this claim must be 
readjudicated on the merits.  Moreover, because the RO has 
not yet considered whether any additional notification or 
development actions are required under the VCAA with respect 
to all of the appealed claims, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board will therefore remand the issues 
on appeal, as listed on the title page, to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the VCAA, as these 
claims were pending as of the date of passage of this law, 
November 9, 2000.  Karnas, 1 Vet. App. 308, 313 (1991).

With respect to the above, the Board notes further that a 
recent decision of the United States Court of Appeals for 
Veterans Claims (the Court) specifically held that all 
provisions of the VCAA are potentially applicable to claims 
pending on the date of the VCAA's enactment, and that 
concerns of fundamental fairness and fair process demanded 
further development and readjudication under the VCAA by the 
lower adjudicatory authority (the Board and RO).  See 
Holliday v. Principi, No. 99-1788 (U. S. Vet. App. Feb. 22, 
2001).  Regarding its authority to review the Board's 
decision on appeal, the Court in Holliday stated that even 
assuming that it could divine in the first instance on the 
particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  While further delay in the processing of this 
appeal is unfortunate, the Court's decision in Holliday makes 
clear that the Board must remand the appellant's claims 
because they have not been developed at the RO-level under 
the VCAA provisions.  Id.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Specifically, the Board notes that additional medical 
records, not currently associated with the record on appeal, 
may be pertinent to the proper adjudication of the 
appellant's claims.  In hearing testimony before the 
undersigned at a Travel Board hearing held in January 2001, 
the appellant indicated that he was considered disabled by 
the Social Security Administration (SSA) due to the disorders 
he claims as service connected.  Further, review of the file 
discloses that in addition to the private medical records 
obtained from Drs. Strong and Ou-Tim, the appellant was seen 
by Drs. Gerardi, Carter and DeGuenther.  Treatment records 
from Drs. Strong and Ou-Tim contain references to 
consultations/referrals by these physicians.  The record 
shows that the appellant authorized the RO to obtain records 
from the aforementioned Drs. Strong and Ou-Tim, but he was 
not specifically advised of his right to submit and/or 
authorize VA to obtain medical records from Drs. Gerardi, 
Carter and DeGuenther.  In light of the fact that additional 
development is needed to obtain all the medical records that 
SSA may have on the appellant, the RO should endeavor on 
remand to contact the appellant and request that he provide a 
detailed account of his medical treatment, and, if indicated 
by his response, action should be taken to obtain any 
corresponding treatment records.

Further, while it appears that the appellant's dates of 
active duty for training (ADT) in the Alabama Army National 
Guard are verified through the July 7-20, 1990 period of 
service, he testified on appeal that he had additional 
periods of ADT service thereafter until his discharge in 
September 1998.  The record shows that he had a period of 
active service from March 11 to May 12, 1993; however, 
verification of the type of such service (either ADT or 
inactive duty training (IDT)) is needed.  Further, all 
periods of IDT must be verified for his Guard service for the 
years 1985 to 1998, as such periods may establish entitlement 
to service connection for any injury resulting in disability 
incurred or aggravated in line of duty.  See 38 C.F.R. 
§ 3.6(a) (2000).  Moreover, the record shows that the U. S. 
Army's Reserve Personnel Command notified the RO in February 
2000 that all of the appellant's medical records were located 
at VA's Records Management Center (RMC) in St. Louis, 
Missouri, and that the RO would need to re-submit its request 
for his service personnel records in 120 days.  It does not 
appear that any further action was taken on this matter by 
the RO.  Accordingly, the RO should take action to verify the 
appellant's all periods of ADT/IDT service in the National 
Guard, and obtain any additional service records that might 
be available from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, or other potential custodians 
of his service records, including the RMC.

Pursuant to the newly enacted VCAA, requisition and 
consideration of all available VA medical records as well as 
any records from the SSA, NPRC or other indicated Federal 
department or agency that might be relevant to an issue on 
appeal is necessary for the adjudication of the appellant's 
claims for disability compensation benefits.

Finally, upon completion of the above, the RO should schedule 
the appellant for a medical examination(s) to address the 
nature and etiology of the disorders claimed as service 
connected based on a complete review of the evidence in the 
claims file.  In the Board's view, the appellate record does 
not at this time contain sufficient medical evidence to 
decide these claims.  See 38 U.S.C.A. § 5103A(d)(1) and (2), 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  If the 
appellant fails, without good cause, to report for an 
examination, his claims shall be rated based on the evidence  
of record.  38 C.F.R. § 3.655(a), (b).
Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should seek official 
corroboration of the status (i.e., full-
time active duty, and all periods of ADT 
and IDT) and duration of the appellant's 
military service in the Army National 
Guard of Alabama between July 1985 and 
September 1998.  The status and duration 
of any and all periods of non-federalized 
ADT, and periods of IDT in units he was 
assigned to in the Alabama Army National 
Guard from July 1990 to September 1998 
must be verified by the specific dates 
for each type of service (ADT and IDT).  
In addition, any periods of federalized 
active duty (i.e., full-time duty under 
section 316, 502, 503, 504, or 505 of 
title 32, United States Code) for the 
same time period must be verified by 
specific dates.  In this regard, the 
actual duration of each and every period 
of active duty and/or ADT/IDT in the Army 
National Guard, both federalized and non-
federalized, as well as the federal 
statutory authority under which each 
period of such service was performed, 
should be specifically identified.

2.  In addition, the RO should request 
complete, legible copies of any and all 
personnel and medical records which 
pertain to the appellant's Army National 
Guard service for the above-described 
time period.  All attempts to secure 
these records should be undertaken, to 
include referrals to all potential 
custodians of his service records, 
including the RMC, Army National Guard 
command and the Adjutant General's Office 
of Alabama, the National Personnel 
Records Center and the Army Reserve 
Personnel Center in St. Louis, Missouri, 
and the Army National Guard Personnel 
Center in Falls Church, Virginia.  All 
records received in response to the above 
inquiries should be associated with the 
claims folder.

3.  The RO should also contact the SSA 
for the purpose of obtaining any records 
from that agency which pertain to an 
award of disability benefits to the 
appellant.  The RO should obtain copies 
of award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder.

4.  In addition, the RO should ask the 
appellant to provide a list containing 
the names of all health care 
professionals and/or facilities (other 
than from SSA medical evaluators) where 
he has been treated for one or more of 
the disorders claimed as service 
connected.  The RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the appellant which are not 
already on file.  As noted above, 
development to this end should include 
specific attempts to obtain any medical 
records from the physicians/facilities 
already identified by evidence in the 
record (from Drs. Gerardi, Carter and 
DeGuenther).  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated.  All attempts to obtain 
records which are ultimately unsuccessful 
should be documented in the claims 
folder. All treatment records obtained as 
a result of this inquiry should be 
associated with the claims folder.

5.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

6.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for appropriate VA compensation 
examination(s) for the purpose of 
addressing the nature and etiology of the 
disorders for which service connection is 
being sought, as listed on the title page 
of this REMAND.  The claims folder must 
be made available to and reviewed by the 
examiner.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorder(s) 
for the conditions claimed as service 
connected (ulcerative colitis, L5 
spondylosis, sinusitis, diffuse cord 
atrophy of cervical/thoracic spine, 
fibrous ankylosis of upper extremities, 
spastic diplegia, urologic disorder and 
right foot arthritis), and if so, render 
opinions addressing whether it is at 
least as likely as not that (1) any 
disease or injury resulting in a current 
disability for the disorders claimed was 
incurred in or aggravated during one or 
more of the appellant's periods of active 
duty for training during his National 
Guard service (for all such verified 
periods of service between June 1985 and 
September 1998), and (2), any injury 
resulting in a current disability for one 
or more of the claimed disorders was 
incurred or aggravated during any period 
of active duty for training or inactive 
duty training for the same time period.  
The physician(s) should also discuss any 
other affirmative evidence that would 
indicate that the appellant is not 
suffering from one or more of these 
disorders.  The VA physician(s) must 
fully consider the appellant's service 
medical records and all post service 
medical evidence, with the purpose of 
reconciling the chronological and 
etiological questions that exist.

Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder.

7.  Upon completion of the above, the RO 
should readjudicate the issues on appeal, 
as listed on the title page.  The RO 
should address these claims on the merits 
and after ensuring that all duty-to-
notify and duty-to-assist provisions have 
been fulfilled in accord with the VCAA.  
In connection with this action, any 
additional evidentiary-medical 
development should be undertaken to 
comply with the VCAA and all raised 
theories of entitlement to service 
connection considered.

8.  If any benefits sought on appeal 
remain denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  The RO 
should then allow the appellant an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


